Order entered May 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00188-CV

            BAYLOR UNIVERSITY MEDICAL CENTER, ET AL., Appellants

                                                 V.

                                  SARAH LAWTON, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-09816

                                            ORDER
       We GRANT appellee’s April 29, 2013 unopposed amended motion for an extension of

time to file a brief. Appellee shall file her brief on or before May 28, 2013.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE